[PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                   FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                     ________________________              MAY 15, 2002
                                                        THOMAS K. KAHN
                            No. 97-2618                      CLERK
                     ________________________

                    D. C. Docket No. 95-00089-CR


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

SIGMA INTERNATIONAL, INC.,
d.b.a. Sigma U.S.A., Inc.,
CHARLES STERNISHA, et al.,

                                                   Defendants-Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                   _________________________



Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA,
BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      The appellants have filed a motion to dismiss this appeal as moot, which the

government opposes. The motion is based upon events that occurred after this

Court issued its second opinion in this case, United States v. Sigma Int’l, Inc., 244

F.3d 841 (11th Cir. 2001) (Sigma II), but before this Court granted rehearing en

banc, __ F.3d ___, No. 97-2618 (11th Cir. April 8, 2002), an action which

vacated the Sigma II opinion.

      Shortly after the Sigma II opinion was issued the parties entered into a plea

agreement which, if accepted by the district court, would have resolved the

differences between them. The district court indicated to the parties that it had no

problem with the plea agreement but had concerns about whether it had jurisdiction

to accept that agreement before the mandate had been issued in this appeal. The

parties did not bother to inform this Court of any of these events, and we proceeded

to grant rehearing en banc in the case. Days before the appellants’ brief to the en

banc court was due, appellants filed a motion to dismiss this appeal as moot based

upon the plea agreement.

      The appellants’ motion to dismiss this appeal as moot is due to be denied.

The first opinion this Court issued, United States v. Sigma Int’l, Inc., 196 F.3d

1314 (11th Cir. 1999)(Sigma I), was vacated by the panel, 251 F.3d 1358 (11th

Cir. 2001). The second opinion this Court issued, Sigma II, was vacated by our


                                          2
decision ordering the appeal reheard en banc, __ F.3d ___, No. 97-2618 (11th Cir.

April 8, 2002). The result is that there is now no opinion of this Court in this case,

and the judgment of conviction and sentence from which the appeal was taken still

stands. Therefore, the appeal is not moot.

      However, we do not see the point in spending any more appellate resources

on a case in which the parties have reached agreement about how to resolve their

differences to their satisfaction and to the satisfaction of the district court.

Accordingly, we will remand this case to the district court for the limited purpose

of allowing it to accept the plea agreement, thereby resolving any concerns the

district court has about its power to do so. (We do not mean to hold or imply any

view on whether the district court did have jurisdiction; we simply acknowledge

the need to remove any doubt the district court had about the matter.) We also

retain jurisdiction over the case. If the district court accepts the plea agreement and

enters a judgment in accordance with it, we will favorably entertain a motion to

vacate the judgment of conviction and sentence entered in May of 1997, the one

now on appeal.

      MOTION TO DISMISS AS MOOT DENIED; CASE REMANDED TO

THE DISTRICT COURT FOR LIMITED PURPOSE; JURISDICTION

RETAINED.


                                            3